230 S.W.3d 8 (2007)
Troy FENTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88243.
Missouri Court of Appeals, Eastern District, Division Three.
June 19, 2007.
Gwenda Renee' Robinson, Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen Louise Kramer, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Troy Fenton (Fenton) appeals the Judgment of the Circuit Court of St. Charles County (Court), the Honorable Nancy Schneider presiding. A jury convicted Fenton of First Degree Robbery, Section 569.020[1]; First Degree Assault of a Law Enforcement Officer, Section 565.081; and two counts of Armed Criminal Action, Section 571.015. The Court sentenced Fenton as a persistent felony and drug offender, to two life sentences and two fifty-year sentences. Fenton filed a Rule 29.15 motion, which the Court denied, after an evidentiary hearing.
On appeal, Fenton argues that the Court erred when it denied his Rule 29.15 motion. Fenton argues that his trial counsel *9 was ineffective, because: 1) trial counsel failed to request a speedy trial; 2) trial counsel failed to ask the Court to instruct the jury to disregard Fenton's unkempt appearance; and 3) trial counsel failed to evaluate his mental state and competency to stand trial. Fenton also argues that the Court failed to issue findings of fact and conclusions of law regarding his claim that he was sentenced on the basis of false information. Finally, Fenton claims the Court improperly sentenced him as a prior and persistent drug offender.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The Judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000).